                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Civil Action No. 16-cv-02547-RM-KMT

GOLDGROUP RESOURCES, INC.,

       Applicant,

v.

DYNARESOURCE DE MEXICO, S.A. DE C.V., and
DYNARESOURCE, INC.,

       Respondents.

______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This matter is before the Court on Respondents’ Motion to Strike (the “Motion”) (ECF

No. 58) seeking to preclude Applicant from relying on Exhibit A, referenced in footnote 3 of its

objection to the Magistrate Judge’s Recommendation to grant Respondents’ petition to vacate an

arbitration award. Exhibit A is stated to be the appeal of the Amparo Order upon which the

Magistrate Judge relied in issuing the Recommendation. Applicant filed a response to the

Motion, to which Respondents filed a reply. The matter is ripe for resolution.

       Respondents raise three arguments in support of their Motion: (1) Applicant allegedly

waived any ability to use Exhibit A as it was never presented to the Magistrate Judge before

issuing the Recommendation; (2) Exhibit A is written in Spanish and has not been translated; and

(3) Exhibit A’s authenticity, reliability, and completeness are “highly questionable.” Applicant

responds that (1) there has been no waiver as the Amparo appeal became relevant in light of the

Magistrate Judge’s reliance on the Amparo Order; (2) the Court may rely on the Amparo appeal,
even if in Spanish, for the limited purpose of showing an appeal is pending, plus Applicant is

submitting a partial translation and Declaration verifying the fact of the appeal; and (3) Applicant

has provided ample information to show the Amparo Order is on appeal and non-final.

Respondents’ reply raises the same matters as their Motion, and argues the additional papers

Applicant submitted to show the Amparo Order is on appeal should be stricken or disregarded.

Upon review, the Court rejects Respondents’ arguments.

       First, Fed. R. Civ. P. 72(b)(3) specifically states, that in resolving objections, “the district

judge may … receive further evidence.” Thus, the Court may receive Exhibit A.

       Next, considering the Magistrate Judge’s reliance on the Amparo Order, the Court finds it

should receive Exhibit A. The effect, if any, of Exhibit A on the issues is another matter and will

be addressed in the order resolving Applicant’s objection.

       Third, it was Respondents who challenged the authenticity, reliability, and completeness

of Exhibit A, and Applicant responded by presenting evidence to address that challenge.

       It is therefore ORDERED that Respondents’ Motion to Strike (ECF No. 58) is DENIED.

       DATED this 22nd day of March, 2019.

                                                       BY THE COURT:



                                                       ____________________________________
                                                       RAYMOND P. MOORE
                                                       United States District Judge




                                                  2
